DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
Claims 1-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35, 37-39, 43, 44 and 46-48 are pending, claims 4, 7, 11-22, 25-28, 31, 32, 36, 40-42 and 45 having been cancelled and claim 48 having been newly added.

Election/Restrictions
Newly amended claims 1-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35, 37-39, 43, 44, 46 and 47 are directed to unelected Species A10 (see Restriction Requirement dated Nov. 27, 2019 and Responses dated March 26, 2020 and August 13, 2020).  Claim 1 has been amended to recite “wherein the second power level is greater than zero and less than the first power level.”  Said recitation is directed to unelected Species A10 (exemplified by Fig. 10A-C; see also paragraphs [0082]-[0083] disclosing said embodiment of Species A10 compared to elected species A1, exemplified by Figs. 7A-7E and paragraph [0070]) (see Restriction Requirement dated Nov. 27, 2019).  Accordingly, claims 1-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35, 37-39, 43, 44, 46 and 47 are withdrawn from consideration as being directed to a non-elected invention/species.
Claim 48 will be examined on the merits, claims 1-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35, 37-39, 43, 44, 46 and 47 having been withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claim 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn based on the withdrawal of claim 46.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0216508 to Korbler in view of U.S. Patent App. Pub. No. 2014/0053864 to Brems et al.
As to claim 48, Korbler discloses a method for controlling damages in cleaning a semiconductor wafer comprising features of pattered structures (see Korbler Abstract, paragraphs [0002], [0046] and [0106]-[0110]), the method comprising: delivering a cleaning liquid over a surface of the semiconductor wafer during a cleaning process (see Korbler paragraph [0106]); and imparting sonic energy to the cleaning liquid from a sonic transducer during the cleaning process, wherein power is alternately supplied to the transducer at a first frequency and a first power level for a first predetermined period of time and at a second frequency and a second power level for a second predetermined period of time, the first predetermined of time and the second predetermined period of time consecutively following one another, wherein at least one of the second predetermined period of time, the second power level and second frequency is determined such that a percentage of damaged features as a result of the imparting sonic energy is lower than a predetermined threshold (see Korbler paragraphs [0106]-[0110]).  Korbler further discloses that the second power level can be zero (see Korbler Fig. 11A and paragraphs [0107]-[0108] disclosing a first power level followed by a second power level where the second power level is zero).
Regarding the recitation “wherein at least one of the second predetermined period of time and the second frequency is determined such that a percentage of damaged features as a result of imparting the sonic energy is lower than a predetermined threshold,” Korbler discloses that said second power level is performed to reduce and/or prevent damage to the substrate from the sonic treatment (see Korbler paragraphs [0106]-[0110] and as such, Korbler is understood as disclosing that the first and second predetermined period of time and/or the second frequency is determined such that a percentage of damaged features as a result of imparting the sonic energy is lower than a predetermined threshold since, at least, the second frequency is also zero since no power is applied during the second period of time.  Regarding the recitation “wherein the first predetermined period of time is less than two milliseconds,” Korbler discloses that the first predetermined period of time is a “short period of time (i.e., less than one second)” (see Korbler paragraph [0108]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding the recitation “wherein the second predetermined period of time is larger than the first predetermined period of time,” transducer/pulse operation times are a known, results-effective variable (see Brems paragraphs [0012] and [0041]-[0044]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the second predetermined period of time relative to the first predetermined period of time, including to have a second time that is larger than the first time, in order to maximize bubble activity and cleaning efficiency (see Brems paragraph [0042] and [0043]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-10, 23, 24, 29, 30, 33-35, 37-39, 43, 44, 46 and 47 have been considered but are moot because said claims are withdrawn based on Applicant’s amendments to claim 1 as discussed in the Elections/Restrictions section above.
Regarding Applicant’s arguments to Brems, said arguments are directed to unelected Species A10 (a first power level and a second power level that is greater than zero and less than the first power level) and not elected Species A1 (where the second power level is less is zero).  Therefore, Applicant’s arguments regarding Brems is not persuasive with respect to the rejection to claim 48.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714